COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  IN RE: YVONNE ROSALES,                         §            No. 08-22-00199-CR

                       Relator.                  §       AN ORIGINAL PROCEEDING

                                                 §              IN MANDAMUS

                                            §
                                          ORDER

       On November 18, 2022, Relator filed a first amended emergency motion for a stay of trial

court proceedings pursuant to Tex.R.App.P. 52.10. Having considered the motion, the Court

DENIES Relator's first amended emergency motion for stay.

       IT IS SO ORDERED this 22nd day of November, 2022.


                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.